Citation Nr: 1537916	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  10-45 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to September 9, 2014, for the grant of service connection for radiculopathy of the left upper extremity. 

2.  Entitlement to an effective date prior to September 9, 2014, for the grant of service connection for left knee instability.  

3.  Entitlement to an increased evaluation for bilateral plantar fasciitis, initially evaluated as non-compensable prior to September 9, 2014, and 10 percent thereafter. 

4.  Entitlement to an increased evaluation for left knee status-post arthroscopic surgery, initially evaluated as non-compensable prior to September 9, 2014, and 10 percent thereafter. 

5.  Entitlement to an initial evaluation in excess of 10 percent for cervical strain. 

6.  Entitlement to an initial evaluation in excess of 10 percent for lumbar strain. 

7.  Entitlement to an initial evaluation in excess of 10 percent for right shoulder impingement. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1989 to October 2008 with four months of prior active service. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO)  in Roanoke, Virginia.  In a May 2009 rating decision, as part of the Benefits Delivery at Discharge (BDD) program, the RO, in relevant part, granted service connection for bilateral plantar fasciitis and assigned a non-compensable evaluation, left knee status-post arthroscopic surgery and assigned a non-compensable evaluation, cervical strain and assigned a 10 percent evaluation, lumbar strain and assigned a 10 percent evaluation, and right shoulder impingement and assigned a 10 percent evaluation.  

In a September 2014 rating decision, the RO granted service connection for radiculopathy of the left upper extremity and assigned a 20 percent evaluation effective September 9, 2014, and left knee instability and assigned a 10 percent evaluation effective September 9, 2014; and also increased the disability evaluation for bilateral plantar fasciitis to 10 percent disabling effective September 9, 2014, and for left knee status-post arthroscopic surgery to 10 percent disabling effective September 9, 2014.  Although the RO increased the disabling evaluations for the service-connected disabilities, it did not assign the maximum disability ratings possible.  Therefore, the appeals for higher disability evaluations remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issues of earlier effective dates for the grants of service connection for radiculopathy of the left upper extremity and left knee instability, and increased evaluation for bilateral plantar fasciitis beginning September 9, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 9, 2014, the Veteran's bilateral plantar fasciitis was not  manifested as a moderate disability characterized by weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.

2.  Prior to September 9, 2014, the Veteran's left knee status-post arthroscopic surgery was manifested by full range of motion and constant pain.  

3.  Beginning September 9, 2014, the Veteran's left knee status-post arthroscopic surgery was manifested by nearly full range of motion but chronic pain, inability to stand, and bear weight during flare-ups.

4.  The Veteran's cervical strain has not been manifested by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or incapacitating episodes.

5.  The Veteran's lumbar strain has not been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or by intervertebral disc syndrome. 

6.   Prior to September 9, 2014, the Veteran's right shoulder impingement range of motion was not limited to the shoulder. 

7.  Beginning September 9, 2014, the Veteran's right shoulder impingement range of motion was limited to the shoulder during flare-ups. 


CONCLUSIONS OF LAW

1.  Prior to September 9, 2014, the criteria for an initial compensable rating for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.41, 4.71a, Diagnostic Code 5276 (2015).  

2.  Prior to September 9, 2014, the criteria for an initial compensable evaluation for left knee status-post arthroscopic surgery have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2015).

3.  Beginning September 9, 2014, the criteria for an evaluation in excess of 10 percent for left knee status-post arthroscopic surgery have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2015).

4.  The criteria for an initial evaluation in excess of 10 percent for cervical strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237 (2015).

5.  The criteria for an initial evaluation in excess of 10 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237 (2015).

6.  Prior to September 9, 2014, the criteria for an initial evaluation in excess of 10 percent for right shoulder impingement have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5201, 4.124a, Diagnostic Code 5301 (2015).  

7.  Beginning September 9, 2014, the criteria for a 30 percent evaluation, but not higher, for right shoulder impingement have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5201, 4.124a, Diagnostic Code 5301 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's claims for service connection were received in September 2008, prior to separation from service, as part of the Benefits Delivery at Discharge (BDD) Program.  The claims file reflects that an attachment to his VA Form 21-526 (Veteran's Application for Compensation and/or Pension) advised the Veteran of the information and evidence necessary to substantiate claims for service connection, notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claims, identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  At the time he filed his claims, the Veteran signed a Notice Acknowledgment and Response for the BDD indicating that he had no other information or evidence to give VA to substantiate his claims.  Thereafter, the claims were reviewed and the RO issued the May 2009 rating decision.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015), Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the claims for higher initial ratings for the disabilities on appeal are downstream issues, which were initiated by a notice of disagreement (NOD).  Once an NOD from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Hence, there is no duty to provide additional notice in regard to these claims.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations throughout the appeal.  The reports of these examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate and thorough evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the claims.   Although the Veteran and his representative indicated that the initial VA examination in December 2008 was inadequate insofar as range of motion testing was not conducted for lumbar and cervical spine disabilities, as well as the right shoulder disability, the Board notes that review of the examination report reflects that range of motion testing was conducted.  See e.g. April 2014 NOD, October 2014, VA Form 1-646.  In any case, the Veteran was afforded further examinations in September 2014, the reports of which show that range of motion testing was conducted.  The Veteran has not indicated that the most recent VA examinations were deficient.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his disabilities since he was examined in September 2014.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board, therefore, concludes that these examination reports, as well as the others of record, are adequate for purposes of rendering a decision in the instant appeal and VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R.  § 3.159(c) (4), 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Finally, the Veteran declined to present testimony before a Veterans Law Judge.  
For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

Law and Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2015).

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2015).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38
 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2015).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2015).  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2015).

The provisions of 38 C.F.R. § 4.31 indicate that, in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2015).

Bilateral plantar fasciitis

The Veteran essentially contends that his bilateral plantar fasciitis is more disabling than contemplated by the current non-compensable evaluation prior to September 9, 2014, and 10 percent evaluation thereafter. 

Plantar fasciitis is not specifically addressed by the Rating Schedule, and the Board finds that Diagnostic Code 5276 [flatfoot, acquired] appropriately accounts for the Veteran's bilateral foot symptoms.  

Under Code 5276, for acquired flatfoot, a zero percent disability rating is assigned for mild pes planus, characterized by a disability where symptoms are relieved by built-up shoes or arch supports.  A 10 percent rating is warranted for moderate pes planus, either unilateral or bilateral, characterized by weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral pes planus, characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral pes planus, characterized by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).

During the December 2008 VA examination, the Veteran reported constant stiffness and pain in the plantar aspect of both feet without radiation, described as sharp with a severity of seven out of ten, exacerbated with physical activity, and relieved with Motrin and rest.  He did not use orthotics.  On evaluation, the examiner found no evidence of pes planus, deformity, tenderness, calcaneal tenonitis, calcaneal tendon misalignment, pes cavus, varus deformity, pain with dorsiflexion of toes, pain of the metatarsal heads, hammer toes, interdigital neuroma, hallux valgus, hallux rigidus, pain with standing or walking, or use of corrective shoe wear.  The Veteran was able to stand and ambulate without difficulty.  

A May 2012 treatment record reflected daily heel/plantar foot pain with treatment with a night splint, shoe inserts/orthotics, and pain medications.  Evaluation of the right foot demonstrated tenderness on palpation of plantar aponeurosis without erythema, abnormal warmth, deformity, hallux valgus, bunionette, limitation of motion, or pain elicited by pain.  


Based on the evidence, the Board finds that a higher evaluation for bilateral plantar fasciitis is not warranted prior to September 9, 2014.  The Veteran did not demonstrate a moderate disability characterized by weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  While he reported constant foot pain and stiffness, on evaluation there was no deformity and pain was not elicited.  Therefore, a compensable evaluation for the foot disability is not warranted prior to September 9, 2014. 

The Board has considered whether a higher rating is warranted under the other diagnostic codes pertaining to foot disabilities.  The Board finds that ratings under Diagnostic Code 5278 (pes cavus) Diagnostic Code 5279 (Morton's disease), and Diagnostic Code 5283 (malunion or nonunion of tarsal or metatarsal bones) are not appropriate, as the objective findings of record do not show a diagnosis of any of these disorders. .  

The Board has also considered whether the Veteran's bilateral foot disability would be more appropriately rated under Diagnostic Code 5284, to include separate ratings for each foot.  Diagnostic Code 5276 rates bilateral pes planus on the severity of the impairment, as well as evidence of deformity, pain, and swelling.  Because the symptoms associated with the Veteran's bilateral foot disability are specifically contemplated by criteria set forth in Diagnostic Code 5276, the application of Diagnostic Code 5284, for "other foot injuries," would not be appropriate.

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Knee Status-Post Arthroscopic Surgery

The Veteran essentially contends that his left knee status-post arthroscopic surgery is more disabling than contemplated by the current non-compensable evaluation prior to September 9, 2014, and 10 percent evaluation thereafter. 

The Veteran's left knee disability has been evaluated Diagnostic Codes 5299-5260.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  38 C.F.R. 
 § 4.27 (2015).  Diagnostic code 5299 identifies disabilities of the musculoskeletal system that are not specifically listed in the schedule but that are instead rated by analogy to similar disabilities.  38 C.F.R. §§ 4.20, 4.27 (2015).

Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a zero percent evaluation, limitation of flexion of the knee to 45 degrees warrants a 10 percent evaluation, limitation of flexion of the knee to 30 degrees warrants a 20 percent evaluation, and limitation of flexion of the knee to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015). 

Related to that code is Diagnostic Code 5261, which provides that limitation of extension of the knee to 5 degrees warrants a zero percent evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension of the knee to 15 degrees warrants a 20 percent evaluation, limitation of extension of the knee to 20 degrees warrants a 30 percent evaluation, limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation, and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Separate ratings under Diagnostic Code 5260 and 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004. 

Normal knee motion is from zero degrees to 140 degrees.  38 C.F.R. § 4.71, Plate II (2015). 

The Board has evaluated the Veteran's knee disability under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2015).

In considering whether higher evaluations are warranted based on more severe limitation of motion under Diagnostic Codes 5260 and 5261, the Board finds that  the Veteran's limitation of motion does not closely approximate the level of functional impairment warranted by a compensable evaluation prior to September 9, 2014, and an evaluation in excess of 10 percent thereafter.  

On VA examination in September 2008, the Veteran reported constant pain and stiffness without radiation and described it as a seven out of ten for pain, which was exacerbated with physical activity and relieved with Motrin.  On evaluation, the Veteran's left knee range of motion was from 0 to 140 degrees.  On VA examination in September 2014, the Veteran indicated having chronic pain and inability to stand for prolonged periods of time.  He had flare-ups resulting in his inability to bear weight.  He demonstrated left knee range of motion from 0 to 135 degrees.  The Veteran had tenderness/pain to palpation for joint line or soft tissue, and normal muscle strength.  

The Veteran's ranges of motion are not limited to anywhere near 60 degrees to even meet the zero evaluation criteria signed under Diagnostic Code 5260 for the left knee.  In addition, given that extension has not been limited to 10 degrees or more, a compensable evaluation under Diagnostic Code 5261 is also not warranted. 

The Board has also considered the effect of pain and weakness in evaluating the Veteran's disability.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).  DeLuca, 8 Vet. App. 202 (1995).  In September 2008, following repetitive motion, left knee range of motion of knee was not further limited by pain, fatigue, weakness, lack of endurance, or incoordination.  In September 2014, following repetitive use testing, the Veteran had no additional range of motion limitation; and his functional loss/impairment were less movement than normal and pain on movement.  Later in the report, the examiner added that during flare-ups or repeated use over time, there were contributing factors of pain, weakness, fatigability, and/or incoordination; and additional limitation of functional ability of the knee joint.  There was a decrease of approximately five degrees in both planes of motion during pain on use or repeated flare-ups.  

Prior to September 9, 2014, the Veteran did not have any left knee impairment to approximate a compensable rating.  Beginning September 9, 2014, a 10 percent rating was assigned for his functional loss and impairment.  However, an increased evaluation for the Veteran's left knee is not warranted on the basis of functional loss and impairment, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent disability evaluation and no higher.  Any additional functional loss/impairment, to include a loss of about five degrees of motion during flare-ups/repeated use, as described above, is not commensurate with an evaluation in excess of 10 percent.  His limitation does not nearly approximate flexion limited to 30 degrees or extension limited to 15 degrees to warrant a higher evaluation.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating prior to September 9, 2014, and 10 percent rating thereafter.  
 
The Board has also evaluated the Veteran's knee disability under other relevant criteria to determine whether an increased rating is warranted.  In the September 2014 rating decision, the RO granted a separate 10 percent disability evaluation for left knee instability and he has not disagreed with the disability evaluation assigned.

Additionally, the evidence does not support an award for an increased rating under Diagnostic Code 5256 for ankylosis of the knee; Diagnostic Code 5258 for dislocated, semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; Diagnostic Code 5259 for symptomatic removal of semilunar cartilage; Diagnostic Code 5262 for impairment of tibia and fibula; or Diagnostic Code 5263 for genu recurvatum as none of these disabilities have been demonstrated.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5262, 5263 (2015). 

As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Cervical Strain

The Veteran asserts that his cervical strain is more disabling than contemplated by the current 10 percent evaluation. 

In spine cases, there are two sets of applicable criteria.  First, under 38 C.F.R.
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5237-5242), in relevant part, a 20 percent is in order for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5237 (2015).

For VA purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.   Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5) (2015). 

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion range of motion of the cervical spine is 340 degrees.  The normal ranges of motions for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  See also 38 C.F.R. § 4.71a, Plate V (2015). 

Second, under 38 C.F.R. § 4.71a, Diagnostic Code 5243 for intervertebral disc syndrome, in pertinent part, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A maximum 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 1 (2015). 

In other words, given the above criteria, the Veteran is entitled to a schedular evaluation in excess of 10 percent only on two bases: 1)  forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;  or 2) incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Other symptoms, such as limitation of all motions, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture or vertebral body fracture with loss of 50 percent or more of the height are fully contemplated by the assigned 10 percent evaluation, and do not warrant further discussion with regard to the question of whether an increased evaluation is warranted.  

In addressing the criteria for a higher schedular evaluation, the Board has considered the findings from the December 2008 and September 2014 VA examinations along with various treatment records.  The December 2008 VA examination report reflected the Veteran's complaints of constant stiffness and pain without radiation and described as burning, sharp, and as a severity of eight to nine out of ten.  Pain was exacerbated by most activities and somewhat relieved with rest.  Range of motion of the cervical spine was 45 degrees of flexion, 45 degrees of extension, 45 degrees of bilateral lateral flexion, and 80 degrees of bilateral rotation.  The examiner noted that there was no radiation of pain on movement, muscle spasm, or palpable tenderness.  There was no cervical ankylosis or deformity.  Furthermore, the examiner found that the cervical spine revealed a normal head position, symmetrical in appearance and motion , and normal curvatures without sign of scoliosis, abnormal lordosis, or kyphosis.  

A July 2012 treatment record noted that cervical spine was tender on palpation at C5-6, pain was elicited by motion resistance, all range of motion was normal, and there was no laxity or weakness. 

On VA examination in September 2014, the Veteran demonstrated cervical spine flexion to 40 degrees (with pain beginning at 40 degrees), extension to 40 degrees (with pain beginning at 20 degrees), bilateral lateral flexion to 40 degrees (with pain beginning at 40 degrees), and bilateral lateral rotation to 70 degrees (with pain beginning at 65 degrees).  The Veteran had localized tenderness/pain to palpation for joints/soft tissue but did not have guarding or muscle spasm.  He had normal gait and posture.  The functional impact of his disability was limitation in head turning and neck flexion.  

Based on the evidence of record, the Board finds that there is no evidence of 
forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, the combined range of motion of the cervical spine not greater than 170, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See supra 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  As noted above, any limitation of motion, muscle spasm, and guarding is already contemplated by the current 10 percent evaluation.  

Additionally, as to doctor-prescribed bed rest (e.g., incapacitating episodes) resulting from the service-connected spine disability, there is no indication of any incapacitating episodes due to his cervical spine disability.  The September 2014 VA examiner noted that the Veteran had flare-ups resulting in his having to lie flat for two to three days, coupled with an inability to hold arms extended and numbness in his hands and arms.  He also indicated that since 2010 the Veteran had incapacitating flare-ups requiring rest and physical therapy.  The examiner noted that the Veteran had intervertebral disc syndrome but indicated that there were no incapacitating episodes over the past 12 months due to intervertebral disc syndrome.  As there is no evidence of incapacitating episodes totaling at least two weeks, a higher evaluation is not warranted on this basis. 

Consideration has also been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  The December 2008 VA examiner observed that following repetitive motion, range of motion of the cervical spine was not additionally limited by pain, fatigue, weakness, lack of endurance or coordination, or any limitation of motion.  In September 2014, the Veteran was able to perform repetitive-use testing with three repetitions.  While he did not have additional limitation in range of motion following repetitive testing, he had functional loss/impairment of less movement than normal and pain on movement.  The examiner further noted that during flare-ups or repeated use over time, there were contributing factors of pain, weakness, fatigability, incoordination, and/or and additional limitation of functional ability.  During such episodes, he would lose approximately five degrees in each plane of motion.  Such functional loss and impairment loss is not commensurate with the next higher rating.  Based on the evidence, the Board finds that the current 10 percent evaluation for the service-connected cervical spine disability adequately portrays any functional impairment, pain, and loss of range of motion that the Veteran experiences as a consequence of use of his spine.  See DeLuca, supra; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).

As far as any additional separate neurological findings, the Board finds that the Veteran in already in receipt of a separate neurological rating under Diagnostic Code 8512 for left upper extremity radiculopathy disability associated with his cervical strain and assigned a 20 percent evaluation.  He has not disagreed with the disability evaluation assigned.  Additionally, he has not demonstrated any right upper extremity radiculopathy to warrant a separate evaluation. 

In summary, the Board finds that an evaluation in excess of the current 10 percent rating is not warranted for the Veteran's service-connected cervical spine disability.  The Veteran's symptoms have remained constant and as such staged ratings are not warranted during this period.  See Fenderson, supra.   

Lumbar Strain 

The Veteran asserts that his lumbar strain is more disabling than contemplated by the current 10 percent evaluation. 

As noted above, there are two sets of applicable criteria for evaluating spine disabilities.  First, under 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (Diagnostic Codes 5237-5242), in relevant part, a 20 percent is in order for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5237 (2015).

Normal range of motion of the thoracolumbar spine encompasses flexion to 90 degrees and extension, bilateral lateral flexion, and bilateral rotation to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a (Plate V) (2015); see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45 (2015) (concerning consideration of additional symptoms (e.g., painful motion and functional loss due to pain) when rating a claim based upon limitation of motion).

Second, under 38 C.F.R. § 4.71a, Diagnostic Code 5243 for intervertebral disc syndrome, in pertinent part, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A maximum 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months
 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 1 (2015). 

Given the above criteria, the Veteran is entitled to a schedular evaluation in excess of 10 percent only on two bases: 1)  forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or 2) incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months due to intervertebral disc syndrome.  Other symptoms, such as limitation of all motions, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture or vertebral body fracture with loss of 50 percent or more of the height are fully contemplated by the assigned 10 percent evaluation, and do not warrant further discussion with regard to the question of whether an increased evaluation is warranted.  

In addressing the criteria for a higher schedular evaluation, the Board has considered the findings from the December 2008 and September 2014 VA examinations along with various treatment records.  The December 2008 VA examination report reflected the Veteran's complaints of constant stiffness and pain without radiation and described as burning, sharp, and a severity of eight to nine out of ten.  Pain was exacerbated by most activities and somewhat relieved with rest.  He denied any rectal or urinary incontinence.  Range of motion of the thoracolumbar spine was 90 degrees of flexion (with pain beginning at 45 degrees), 30 degrees of extension (with pain beginning at 5 degrees), 30 degrees of bilateral lateral flexion, and 30 degrees of bilateral rotation.  The examiner noted that there was no radiation of pain on movement or muscle spasm, or palpable tenderness of the spinous processes or paravertebral musculature.  The sacroiliac joints were non-tender to palpation and there was no ankyloses or deformity.  Furthermore, the examiner found that the lumbar spine revealed a normal head position, symmetrical in appearance and motion, and normal curvatures without sign of scoliosis, abnormal lordosis, or kyphosis.  

A July 2012 treatment record noted that thoracic spine had a normal appearance and without spasm of the paraspinal muscle.  There was no weakness of the thoracic spine. 

On VA examination in September 2014, the Veteran demonstrated flexion to 65 degrees (with pain beginning at 60 degrees), extension to 25 degrees (with pain beginning at 20 degrees), bilateral lateral flexion to 25 degrees (with pain beginning at 25 degrees), and bilateral lateral rotation to 25 degrees (with pain beginning at 25 degrees).  The Veteran had localized tenderness/pain to palpation for joints/soft tissue of the thoracolumbar spine, and he demonstrated guarding/muscle spasm which did not result in abnormal gait or spinal contour.  Posture and gait were within normal limits.  The functional impact on his ability to work was limitation in bending, stooping, and prolonged standing.  

Based on the evidence of record, the Board finds that there is simply no evidence of 
forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, supra.  As noted above, any limitation of motion, muscle spasm, and guarding is already contemplated by the current 10 percent evaluation.  

Additionally, as to doctor-prescribed bed rest (e.g., incapacitating episodes) resulting from the service-connected spine disability, there is no indication of any incapacitating episodes due to his lumbar spine disability.  During the September 2014 examination, the Veteran indicated having a flare-up in September 2014 requiring five days rest and of having three to four episodes a year requiring bedrest and physical therapy.  However, both the December 2008 and September 2014 examiners noted there was no intervertebral disc syndrome.  As the Veteran does not have intervertebral disc syndrome related to his lumbar spine, a higher evaluation is not warranted on this basis. 

Consideration has also been given to the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59; and Deluca.  The December 2008 VA examiner observed that following repetitive motion, range of motion of the lumbar spine was not additionally limited by pain, fatigue, weakness, lack of endurance or coordination, or any limitation of motion.  In September 2014, the Veteran was able to perform repetitive-use testing with three repetitions.  While he did not have additional limitation in range of motion following repetitive testing, he had functional loss/impairment by pain on movement.  The examiner further noted that during flare-ups or repeated use over time, there were contributing factors of pain, weakness, fatigability, and/or incoordination and additional limitation of functional ability.  During such episodes, he would lose approximately five degrees in each plane of motion.  Such functional loss and impairment loss is not commensurate with the next higher rating. 
Based on the evidence, the Board finds that the current 10 percent evaluation for the service-connected lumbar spine disability adequately portrays any functional impairment, pain, and loss of range of motion that the Veteran experiences as a consequence of use of his spine.  See DeLuca, supra; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).

The Board has also considered the Veteran's neurological manifestations.  In rating peripheral nerve injuries and their residuals, the Board notes that attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2015).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2015).  

Under Diagnostic Code 8520, paralysis of the sciatic nerve, complete paralysis of the sciatic nerve warrants an 80 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).  Incomplete paralysis of the sciatic nerve is evaluated as follows: severe, with marked muscle atrophy (60 percent); moderately severe (40 percent); moderate (20 percent); and mild (10 percent).  Id.

The December 2008 VA examiner noted that straight leg raising teste was negative bilaterally in the supine and sitting position.  Neurological testing of the lower extremity was grossly normal.  Likewise, the September 2014 examination report showed that muscle strength, reflexes, and sensory evaluation were all normal.  Additionally, straight leg test was negative and the Veteran did not have any radial pain or signs of radiculopathy.  As there is no evidence of any neurological deficits, separate ratings are not warranted.     

In summary, the Board finds that an evaluation in excess of the current 10 percent rating is not warranted for the Veteran's service-connected lumbar spine disability.  The Veteran's symptoms have remained constant and as such staged ratings are not warranted during this period.  See Fenderson, supra.

Right Shoulder Impingement

The Veteran asserts that his right shoulder impingement is more disabling than contemplated by the current 10 percent disability evaluation. 

The Veteran's right shoulder disability has been evaluated under Diagnostic Codes 5201-5024, which represent limitation of motion of the arm (Diagnostic Code 5201) and tenosynovitis (Diagnostic Code 5024).  See 38 C.F.R. § 4.27 (2015) (describing the use of hyphenated and analogous diagnostic codes to rate injuries and residuals).

Under Diagnostic Code 5024, tenosynovitis is to be rated based on limitation of motion of the affected parts, as degenerative arthritis.  Degenerative arthritis is rated under Diagnostic Code 5003 based on limitation of motion of the joint involved.  However, if the limitation of motion is non-compensable under the applicable diagnostic code, then a minimum rating of 10 percent may be assigned for painful motion.  See 38 C.F.R. § 4.71a (2015). 

Musculoskeletal impairment of the shoulder and arm, including limitation of motion, is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 (2015).  Different ratings are available for the dominant (major) and non-dominant (minor) side.  Here, the record reflects that the right shoulder is the Veteran's major side, and as such, the ratings for the major side must be considered.

Normal ranges of motion of the shoulder are flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I (2015). 

Under Diagnostic Code 5201, limitation of motion of the arm on the major side will be assigned a 20 percent rating where motion is limited to the shoulder,  a 30 percent rating is warranted where motion is limited to midway between the side and a 40 percent rating where motion is limited to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2015).

On VA examination in December 2008, the Veteran demonstrated the following right shoulder range of motion:  forward flexion and abduction from 0 to 180 degrees, and internal and external rotation from 0 to 90 degrees (with pain beginning at 45 degrees).  Signs of impingement were noted.  

A July 2012 treatment record noted that there was no swelling, erythema, warmth, misalignment, tenderness on palpation, pain on motion or impingement tests, limitation of motion, weakness, or instability.  

During the September 9, 2014 VA examination, the Veteran reported that he could not do push-ups, throw, or hold any significant weight extended.  He could not sleep on his right side without pain that wakes him.  On evaluation, the following right shoulder range of motion:  flexion and abduction to 125 degrees with pain at 120 degrees, and bilateral external rotation was to 90 degrees with pain at 85 degrees.  The Veteran had localized tenderness or pain on palpation of the joints/soft tissue/biceps tendon of the right shoulder.  He did not have guarding of the shoulder, muscle strength was normal, and he did not have ankylosis.   Hawkins' impingement test, empty-can test, external rotation/infraspinatus strength test, and lift-off subscapularis test were all positive.  He had a history of mechanical symptoms but no recurrent dislocation of the glenohumeral joint.  There was no acromioclavicular joint (AC) condition or any other impairment of the clavicle or scapula, or tenderness on palpation of the AC joint.  The Veteran indicated that during flare-ups, he was unable to lift his arm above the shoulder or bear any weight lifting the right arm.  Additionally, his right shoulder disability impacted his ability to work as he was limited in lifting and overhead work.  

Based on the evidence, the Board finds that an evaluation in excess of the current 10 percent rating is not warranted for the right shoulder disability based on range of motion.  There is no indication that the Veteran's right shoulder motion is limited to the shoulder.  Rather, the reported ranges of motion of the right shoulder reflect flexion and abduction limited at most to 125 degrees, which is not commensurate with the criteria for a higher evaluation.  

The Board finds that beginning September 9, 2014, a 30 percent rating is warranted based on the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  An increased rating prior to September 9, 2014, is not warranted as the Veteran's symptoms are supported by pathology consistent with the currently assigned 10 percent disability evaluation.  In this regard, the December 2008 VA examiner noted that after repetitive motion, range of motion was not further limited by pain, fatigue, weakness, lack of endurance, incoordination, or additional loss of motion.  Thereafter, in September 2014, upon repetitive testing, while there was no additional limitation in range of motion, there was functional loss/impairment and contributing factors were less movement than normal and pain on movement.  The examiner later indicated that during flare-ups or repeated use over time, there were contributing factors of pain, weakness, fatigability and/or incoordination with an additional limitation of functional ability of the shoulder joint, resulting in approximately five degrees in each plane of motion of the right shoulder.  Significantly, the Veteran stated that during flare-ups, he was not able to lift his arm above the shoulder.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the criteria for a 30 percent rating (motion limited to the shoulder) are approximated during flare-ups.   See DeLuca, supra.

The Board has also considered other potentially applicable diagnostic codes.  He had normal muscle strength so the Veteran does not meet the criteria for rating muscle disabilities.  Furthermore, the Veteran's right shoulder disability is not shown to involve any other factor that would warrant evaluation of the disability under any other provisions of the rating schedule.  In this case, there simply is no medical evidence of any ankylosis of the scapulohumeral articulation, or impairment of the humerus or of the clavicle or scapula.  As such, there is no basis for evaluation of the disability under Diagnostic Codes 5200, 5202, or 5203.  See 38 C.F.R. § 4.71a (2015).  There are also no neurological manifestations to warrant evaluation under 38 C.F.R. §4.124a

In sum, the Board finds that an evaluation of 30 percent for right shoulder disability is warranted beginning September 9, 2014.  See Fenderson, supra.

Other considerations

The Board has also considered the provisions of 38 C.F.R. § 3.321(b) (1).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b) (1) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disabilities are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
§ 3.321(b) (1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints of pain, limitation of motion, and functional limitation due to his joint disabilities, as well as his work limitations as a result thereof  (i.e. while prior to September 9, 2014, his foot disability did not cause difficulty with standing and ambulating; his left knee and lumbar spine disabilities limited his bending, stooping, and prolonged standing; his cervical spine limited his head turning and neck flexion; and his right shoulder disability limited his ability to lift and work overhead) are specifically contemplated in the criteria for evaluating the disabilities.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disabilities under the provisions of 38 C.F.R. § 3.321(b) (1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.







	(CONTINUED ON NEXT PAGE)


ORDER

Prior to September 9, 2014, entitlement to an initial compensable evaluation for bilateral plantar fasciitis is denied. 

Entitlement to an increased evaluation for left knee status-post arthroscopic surgery, initially evaluated as non-compensable prior to September 9, 2014, and 10 percent thereafter, is denied. 

Entitlement to an initial evaluation in excess of 10 percent for cervical strain is denied. 

Entitlement to an initial evaluation in excess of 10 percent for lumbar strain is denied. 

Prior to September 9, 2014, entitlement to an initial evaluation in excess of 10 percent for right shoulder impingement is denied. 

Beginning September 9, 2014, entitlement to a 30 percent evaluation, but not higher, for right shoulder impingement is allowed, subject to the regulations governing the award of monetary benefits.
 

REMAND

As noted above, in the September 2014 rating decision, the RO granted service connection for radiculopathy of the left upper extremity and assigned a 20 percent evaluation effective September 9, 2014, and left knee instability and assigned a 10 percent evaluation effective September 9, 2014.  In October 2014, the Veteran filed an NOD with regard to the effective dates assigned for radiculopathy of the left upper extremity and left knee instability.  The RO has not provided the Veteran with a statement of the case (SOC) in response to this NOD.  Because the NOD placed the issues in appellate status, the matters must be remanded for the AOJ to issue an SOC addressing the claims for an earlier effective date for the grant of service connection for radiculopathy of the left upper extremity and left knee instability.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board recognizes that the Veteran also disagreed with the effective date assigned for the award of a 10 percent rating for service-connected bilateral plantar fasciitis and the award of a 10 percent rating for left knee status-post arthroscopic surgery.  However, the effective dates assigned are part and parcel of the increased rating claims currently on appeal and have therefore been addressed herein.

With regard to an increased rating for plantar fasciitis beginning September 9, 2014, the Board notes that the Veteran's disability has been evaluated by analogy to flatfoot as indicated above.  The Veteran was afforded an examination in September 2014.  The Disability Benefits Questionnaire (DBQ) report shows that the examiner did not evaluate the Veteran under the section for flatfoot, the criteria which mirror Diagnostic Code 5276 for evaluating flatfoot.  The Board is unable to determine the current severity of the Veteran's disability since the flatfeet criteria were not evaluated in the DBQ.  Therefore, the Veteran must be afforded a current examination to determine the severity of his foot disability in accordance with all applicable rating criteria.

Accordingly, the case is REMANDED for the following actions:

1. Issue an SOC addressing the issues of an earlier effective date for the grant of service connection for radiculopathy of the left upper extremity, and left knee instability.  The SOC must include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.  This issue should not be certified to the Board unless a substantive appeal is submitted.

2. Schedule the Veteran for a VA examination to determine the nature ascertain the severity and manifestations of his bilateral plantar fasciitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria as indicated by the relevant DBQ.  In particular, the examiner must ensure that the section pertaining to flatfoot is filled out.  The examiner should also note the functional impairment of the Veteran's service-connected disability. 

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 , 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim for an increased evaluation for bilateral plantar fasciitis beginning September 9, 2014, must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


